                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,
          Plaintiff-Respondent,                           Case No. 15-20564
v.                                                        Honorable Nancy G. Edmunds


DESMOND CHARLES MINETEE (D-2),
          Defendant-Petitioner.
_______________________________/

           ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255
             TO VACATE, SET ASIDE, OR CORRECT SENTENCE [110] AND
          DENYING DEFENDANT’S MOTIONS TO APPOINT COUNSEL [114] [117]

          The matter is before the Court on Defendant-Petitioner Desmond Charles

Minetee’s motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.

(Dkt. 110.) The government opposes this motion. (Dkt. 116.) Defendant also requests

the appointment of counsel. (Dkts. 114, 117.) For the reasons set forth below, the

Court DENIES Defendant’s § 2255 motion and DENIES his motions for the appointment

of counsel.

     I.      Background

          Defendant was charged in this matter with carjacking in violation of 18 U.S.C. §

2119(1) and using, brandishing, and discharging a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. § 924(c). (Dkt. 35.) The charges stemmed

from an incident in which Defendant approached a man in his car, pointed a handgun at

him, and demanded his car. (See dkt. 52, PgID 194.) As the man exited the car,

Defendant fired a shot at the ground near him and the victim fled. (Id.)



                                               1
          On February 1, 2016, Defendant pleaded guilty to the § 924(c) count. (Id. at

PgID 193.) In exchange for his plea, the government dismissed the carjacking count.

(Id. at PgID 198.) The Court imposed a sentence of 84 months of imprisonment and

entered judgment on June 16, 2016. (Dkt. 89.) Defendant did not file a direct appeal.

On July 19, 2019, Defendant filed a motion requesting counsel to assist him in the filing

of a motion under § 2255. (Dkt. 108.) The Court denied that motion. (Dkt. 109.) On

August 6, 2019, Defendant brought the instant motion. (Dkt. 110.) Defendant also

renewed his request for the appointment of counsel twice. (Dkts. 114, 117.)

   II.       Legal Standard

          Under § 2255(a), “[a] prisoner in custody under sentence of a [federal] court . . .

claiming the right to be released . . . may move the court which imposed the sentence to

vacate, set aside or correct the sentence.” To prevail on a § 2255 motion, the petitioner

must allege: “(1) an error of constitutional magnitude; (2) a sentence imposed outside

the statutory limits; or (3) an error of fact or law that was so fundamental as to render

the entire proceeding invalid.” Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir.

2003); see also Anderson v. United States, 246 F. Supp. 2d 758, 760 (E.D. Mich. 2003).

   III.      Analysis

          Defendant asks the Court to vacate his conviction under § 924(c) because the

Supreme Court invalidated § 924(c)(3)(B) as unconstitutionally vague in United States

v. Davis, 139 S. Ct. 2319, 2336 (2019). The government argues that Defendant is not

entitled to relief under Davis.




                                                2
         Under § 924(c), it is a federal crime to use or carry a firearm during and in

relation to a crime of violence. The statute defines “crime of violence” as an offense

that is a felony and

            (A) has as an element the use, attempted use, or threatened use of
            physical force against the person or property of another, or
            (B) that by its nature, involves a substantial risk that physical force
            against the person or property of another may be used in the course of
            committing the offense.

§ 924(c)(3). Subsection (A) is known as the “elements clause,” and subsection (B) is

known as the “residual clause.” While Davis invalidated § 924(c)’s residual clause, it left

intact § 924(c)’s elements clause. Thus, a conviction under § 924(c) remains valid if the

predicate offense is a crime of violence under the elements clause.

         Here, the underlying offense is carjacking as alleged in count one of the

indictment. (See dkt. 35, PgID 156.) The Sixth Circuit recently held that “carjacking

constitutes a crime of violence under § 924(c)’s elements clause.” See United States v.

Jackson, 918 F.3d 467, 486 (6th Cir. 2019). Thus, Davis has no impact on Defendant’s

case and his conviction is valid under § 924(c)(3)(A). Because Defendant is not entitled

to relief, his § 2255 motion is denied.

   IV.      Defendant’s Request for Counsel

         Because the Court is denying Defendant’s motion under § 2255, his request for

counsel is moot. Moreover, prisoners mounting collateral attacks upon their convictions

do not have an absolute right to counsel. See Pennsylvania v. Finley, 481 U.S. 551,

555 (1987). And while the Court has the discretion to appoint counsel if “the interests

of justice so require,” 18 U.S.C. § 3006A(a)(2)(B), some of the factors the Court

“consider[s] when making the decision to appoint counsel include the viability or frivolity



                                               3
of the indigent’s claims, the nature and complexity of the case, and the indigent’s ability

to present the case,” Sellers v. United States, 316 F. Supp. 2d 516, 522 (E.D. Mich.

2004) (citations omitted). Here, Defendant’s claim lacks merit, the nature of his claim is

not complex, and he has demonstrated an ability to present his case. Because all of

relevant factors weigh against the appointment of counsel, Defendant’s motions for the

appointment of counsel are denied.

   V.       Certificate of Appealability

         Federal Rule of Appellate Procedure 22(b) provides that a petitioner cannot take

an appeal in a § 2255 proceeding unless a certificate of appealability is issued under 28

U.S.C. § 2253(c). Rule 11 of the Rules Governing Section 2255 Proceedings requires

that a “district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” To receive a certificate of appealability, “a petitioner

must show that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (internal quotation marks and citation omitted).

         Because Defendant has failed to show that reasonable jurists could debate

whether his petition should have been resolved in a different matter, the Court will deny

him a certificate of appealability.

   VI.      Conclusion

         Based upon the foregoing, it is ordered that Defendant’s § 2255 motion is

DENIED WITH PREJUDICE. It is further ordered that a certificate of appealability is

DENIED. It is also ordered that Defendant’s motions for counsel are DENIED.



                                              4
      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: November 20, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on November 20, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           5
